       Case 1:19-cv-05319-AT-BCM Document 31 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           05/12/2020
OMA BUSH,
            Plaintiff,                             19-CV-5319 (AT) (BCM)
       -against-                                   ORDER
THE CITY OF NEW YORK,
            Defendant.

BARBARA MOSES, United States Magistrate Judge.

       Plaintiff's letter-motion for extension of time (Dkt. No. 30) is GRANTED IN PART.

Plaintiff's deadline to respond to defendant's motion to dismiss (Dkt. No. 24) is hereby

EXTENDED to June 16, 2020. Defendant's reply papers are due no later than June 30, 2020.

        Defendant is hereby directed to serve a copy of this Order on plaintiff by mail and file

proof of such service on the docket.

Dated: New York, New York
       May 12, 2020                          SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
